Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                               No. 04-22-00039-CV

                  IN THE INTEREST OF J.E.G., B.M.A. Jr., and A.G.A., Children

                       From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021-PA-00239
                          Honorable Charles E. Montemayor, Judge Presiding

                                          OPINION ON REHEARING
Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 10, 2022

AFFIRMED

           D.G. appeals the trial court’s order terminating her parental rights to her children J.E.G.,

B.M.A., Jr., and A.G.A. 1 D.G. asserts the evidence is legally and factually insufficient to support

the trial court’s predicate findings under Texas Family Code section 161.001(b). On May 25,

2022, we issued an opinion and judgment affirming the trial court’s Order of Termination.

Although a motion for reconsideration en banc is pending, the panel, on its own motion, withdraws




1
 To protect the privacy of the minor children, we use initials to refer to the children and their biological parents. TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                                     04-22-00039-CV


its May 25, 2022 opinion and judgment, and substitutes this opinion and judgment in their place. 2

We affirm.

                                                BACKGROUND

         On February 10, 2021, the Department of Family and Protective Services (the

“Department”) filed a petition for protection of a child, for conservatorship, and for termination of

the parent-child relationship. On January 5, 2022, the trial court conducted the termination hearing

at which two witnesses—the Department caseworker and the paternal grandfather—testified. At

the time of the hearing, J.E.G. was six years old, B.M.A. was five years old, and A.G.A. was four

years old. The children were living with their paternal grandfather. The Department caseworker,

Bianca Riojas, testified the children were taken into the Department’s care in late 2020, when a

referral was made to the Department that the children were left alone for extended periods of time

with the doors locked from the outside. Riojas said there were also concerns about the use of

marijuana and methamphetamines.

         D.G. was taken into police custody on charges of endangerment/abandonment of a child

and drug possession with intent to deliver. The children were with her when she was arrested.

Two indictments were admitted into evidence: the January 2021 indictment for placing her three

children in imminent danger by failing to restrict access to a controlled substance and for

abandonment of two of the children by leaving them unsupervised at home alone, and the March

2021 indictment for possession with intent to deliver methamphetamine. At the time of the

hearing, those criminal charges were still pending.




2
  This opinion addresses whether appellant “prove[d] by a preponderance of evidence that: (1) [she] was unable to
comply with specific provisions of [a] court order; and (2) [she] made a good faith effort to comply with the order and
the failure to comply with the order is not attributable to any fault of [hers].” TEX. FAM. CODE § 161.001(d).


                                                         -2-
                                                                                     04-22-00039-CV


       Riojas, who took over the case in July 2021, said D.G. maintained “minimum contact” with

the Department. Riojas met with D.G. in person three times: once for only ten minutes in August,

once at the jail in December 2021, and the last time just before the January 5, 2022 termination

hearing. Throughout the case, Riojas also tried to establish contact via texting or telephone calls,

but D.G. responded to only one text.

       Riojas said D.G.’s service plan called for random drug testing, drug and alcohol

assessments and, if needed, treatment, parenting classes, a psychological evaluation, and

individual counseling. She also was required to obtain a reliable source of income and stable

housing. Riojas said D.G. received and signed the plan in April 2021 and received a copy again

in August 2021. The plan contained contact information for the service providers. Riojas testified

D.G. completed her psychological evaluation and told Riojas she completed her parenting class

but had not provided Riojas with a certificate for completion of the class. D.G. told Riojas she

“had jobs in line,” but provided no employment verification. D.G. also told Riojas she was

financially supported by her father.

       During the August 10, 2021 meeting, D.G. told Riojas she would contact the service

providers about beginning her services. Despite this representation, D.G. started engaging in other

services the week of the January 2022 trial. Riojas never received any confirmation or notice of

appointments proving D.G. started the services or that D.G. took any steps to address the drug

concerns. Riojas testified that during the time of D.G.’s incarceration, the Bexar County Jail did

not offer services due to COVID concerns. Riojas further testified D.G. was not in confinement

when she received the plan in April 2021, and between the months of April 2021 and August 2021,

she had the opportunity to engage in services, but did not.

       According to Riojas, the weekly, one-hour visits between D.G. and her children were going

well, but D.G. had not visited them since the end of July 2021. Riojas did not believe D.G.


                                                -3-
                                                                                       04-22-00039-CV


provided any financial assistance to the children, she was currently living with her father, and has

not obtained stable housing. Riojas admitted she had not sent D.G. for drug testing because she

had not been able to stay in contact with D.G. Nothing in the case file indicated whether the

previous caseworker had sent D.G. for drug testing. When asked whether D.G. could meet the

physical and emotional needs of the children, Riojas replied:

          Well, I explained to mom yesterday that we have been in this case for a very
       long time. They [referring to both parents] haven’t made any behavioral changes.
       There’s concerns with stability. Even though they’re wanting to make efforts, they
       haven’t made any efforts throughout this whole past year. And they’re [sic] still
       pending criminal charges on both parents. . . .

       Riojas did not believe D.G. had demonstrated the ability to parent her children. If the

parents’ parental rights were terminated, the Department’s placement plan for the children was

adoption by the paternal grandparents.

                                    STANDARD OF REVIEW

       The involuntary termination of a natural parent’s rights implicates fundamental

constitutional rights and “divests the parent and child of all legal rights, privileges, duties, and

powers normally existing between them, except for the child’s right to inherit from the parent.” In

re S.J.R.-Z., 537 S.W.3d 677, 683 (Tex. App.—San Antonio 2017, pet. denied) (internal quotation

marks omitted). “As a result, appellate courts must strictly scrutinize involuntary termination

proceedings in favor of the parent.” Id. The Department had the burden to prove, by clear and

convincing evidence, both that a statutory ground existed to terminate D.G.’s parental rights and

that termination was in the best interests of the children. TEX. FAM. CODE § 161.206; In re A.V.,

113 S.W.3d 355, 362 (Tex. 2003). “‘Clear and convincing evidence’ means the measure or degree

of proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” TEX. FAM. CODE § 101.007; S.J.R.-Z., 537 S.W.3d at

683.


                                                 -4-
                                                                                      04-22-00039-CV


       When reviewing the sufficiency of the evidence supporting a trial court’s order of

termination, we apply well-established standards of review. See In re J.F.C., 96 S.W.3d 256, 263

(Tex. 2002). To determine whether the Department presented clear and convincing evidence, a

legal sufficiency review requires us to “look at all the evidence in the light most favorable to the

finding to determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true.” Id. at 266. We “assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could do so.” In re R.S.-T., 522 S.W.3d 92,

98 (Tex. App.—San Antonio 2017, no pet.). “A corollary to this requirement is that a court should

disregard all evidence that a reasonable factfinder could have disbelieved or found to have been

incredible.” J.F.C., 96 S.W.3d at 266. Nevertheless, “we may not simply disregard undisputed

facts that do not support the finding; to do so would not comport with the heightened burden of

proof by clear and convincing evidence.” In re S.L.M., 513 S.W.3d 746, 748 (Tex. App.—San

Antonio 2017, no pet.). If a reasonable factfinder could form a firm belief or conviction that the

matter that must be proven is true, then the evidence is legally sufficient. Id. at 747.

       In contrast, in conducting a factual sufficiency review, we must review and weigh all the

evidence, including the evidence that is contrary to the trial court’s findings. In re J.O.A., 283

S.W.3d 336, 345 (Tex. 2009). We consider whether the disputed evidence is such that a reasonable

factfinder could not have resolved it in favor of the challenged finding. J.F.C., 96 S.W.3d at 266.

The evidence is factually insufficient only if “in light of the entire record, the disputed evidence

that a reasonable factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction.” Id.

       In both legal and factual sufficiency review, the trial court, as factfinder, is the sole judge

of the weight and credibility of the evidence. In re A.F., No. 04-20-00216-CV, 2020 WL 6928390,

at *2 (Tex. App.—San Antonio Nov. 25, 2020, no pet.) (mem. op.). We must defer to the


                                                 -5-
                                                                                     04-22-00039-CV


factfinder’s resolution of disputed evidentiary issues and cannot substitute our judgment for that

of the factfinder. See, e.g., In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam) (factual

sufficiency); In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (legal sufficiency).

                         STATUTORY TERMINATION GROUNDS

       In three issues on appeal, D.G. challenges the legal and factual sufficiency of the evidence

to support the trial court’s predicate findings pursuant to subsections (N), (O), and (P) of section

161.001(b)(1). She does not challenge the best-interest finding. In general, assuming a best

interest finding, only one predicate ground under section 161.001(b)(1) is sufficient to support a

judgment of termination. A.V., 113 S.W.3d at 362; In re A.R.R., No. 04-18-00578-CV, 2018 WL

6517148, at *1 (Tex. App.—San Antonio Dec. 12, 2018, pet. denied) (mem. op.); In re D.J.H.,

381 S.W.3d 606, 611-12 (Tex. App.—San Antonio 2012, no pet.). Therefore, to be successful on

appeal, an appellant must challenge all the predicate grounds upon which a trial court based its

termination order. S.J.R.-Z., 537 S.W.3d at 682.

       To terminate parental rights under section 161.001(b)(1)(O), the trial court must find, by

clear and convincing evidence, that the parent “failed to comply with the provisions of a court

order that specifically established the actions necessary for the parent to obtain the return of the

child who has been in the permanent or temporary managing conservatorship of the [Department]

for not less than nine months as a result of the child’s removal from the parent under Chapter 262

for the abuse or neglect of the child.”      TEX. FAM. CODE § 161.001(b)(1)(O).         Substantial

compliance is not enough to avoid a termination finding under section 161.001(O). In re C.A.,

No. 04-15-00582-CV, 2016 WL 805550, at *5 (Tex. App.—San Antonio Mar. 2, 2016, pet.

denied) (mem. op.). Nevertheless, “[a] court may not order termination under Subsection (b)(1)(O)

based on the failure by the parent to comply with a specific provision of a court order if a parent

proves by a preponderance of evidence that: (1) the parent was unable to comply with specific


                                                -6-
                                                                                         04-22-00039-CV


provisions of the court order; and (2) the parent made a good faith effort to comply with the order

and the failure to comply with the order is not attributable to any fault of the parent.” TEX. FAM.

CODE § 161.001(d).

        On appeal, DG contends she did not have time to complete her services in the five months

between her reviewing the plan in August 2021 and the January termination hearing. DG also

argues she had less time to comply, in part, because services were not offered during the period of

her incarceration. There is no dispute DG failed to complete many requirements of her court-

ordered family service plan. She was aware of the plan in April 2021 and, since that time,

completed only her psychological evaluation, maintained “minimum contact” with the

Department, stopped visits with her children in July 2021, and did not begin other services until

the week of the January 2022 trial. Although she was incarcerated for a portion of this time, no

evidence was adduced at trial about the specific dates of DG’s incarceration. We do not know

whether confinement lasted a few days or weeks or several months. Nevertheless, DG had

approximately nine months-from the date she was aware of the April 2021 service plan to the date

of the January 5, 2022 termination hearing-to complete her services. There is no evidence of her

inability to, at a minimum, begin compliance with the service plan while she was not incarcerated.

See In re V.B., No. 02-17-00318-CV, 2018 WL 771976, at *4 (Tex. App.—Fort Worth Feb. 8,

2018, no pet.) (mem. op.) (during six-month period mother had to complete her service plan, she

did nothing to address the Department’s main concern—her continued abuse of drugs; court

acknowledged “that during this time Mother experienced the death of her mother and her son’s

hospitalization, [but] even prior to these unfortunate events, she had done nothing about her drug

problem”; “Mother’s assertion that she was at a disadvantage due to her incarceration during part

of that time is of no avail, either, as it also does not explain her failure to act upon release.”).




                                                  -7-
                                                                                      04-22-00039-CV


       After reviewing the evidence under the appropriate standards of review, we conclude D.G.

did not prove by a preponderance of evidence that: (1) she was unable to comply with specific

provisions of the court order; and (2) she made a good faith effort to comply with the order and

the failure to comply with the order is not attributable to any fault on her part. See TEX. FAM.

CODE § 161.001(d). We also conclude a factfinder could reasonably have formed a firm belief or

conviction that D.G. failed to comply with all the terms of a court-ordered service plan. We

therefore hold legally and factually sufficient evidence supports the trial court’s finding that D.G.

violated section 161.001(b)(1)(O), and overrule her arguments to the contrary.

                                         CONCLUSION

       Because there is legally and factually sufficient evidence of at least one predicate ground

supporting termination, we affirm the trial court’s Order of Termination.


                                                  Lori I. Valenzuela, Justice




                                                -8-